DISMISS; and Opinion Filed February 22, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01316-CV

                     ERIC DEWAYNE PRICE, Appellant
                                  V.
   JAMES SKOKAN & DIANA C. SKOKAN, AS TRUSTEES OF JAMES SKOKAN &
           DIANA C. SKOKAN 1989 INTER VIVOS TRUST, Appellees

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-08631

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Boatright
                                 Opinion by Justice Lang-Miers
       Appellant’s brief in this case is overdue. By postcard dated January 16, 2018, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                                  /Elizabeth Lang-Miers/
171316F.P05                                       ELIZABETH LANG-MIERS
                                                  JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 ERIC DEWAYNE PRICE, Appellant                      On Appeal from the 14th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-17-01316-CV        V.                       Trial Court Cause No. DC-16-08631.
                                                    Opinion delivered by Justice Lang-Miers.
 JAMES SKOKAN & DIANA C.                            Justices Myers and Boatright participating.
 SKOKAN, AS TRUSTEES OF JAMES
 SKOKAN & DIANA C. SKOKAN 1989
 INTER VIVOS TRUST, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees JAMES SKOKAN & DIANA C. SKOKAN, AS
TRUSTEES OF JAMES SKOKAN & DIANA C. SKOKAN 1989 INTER VIVOS TRUST
recover their costs of this appeal from appellant ERIC DEWAYNE PRICE.


Judgment entered this 22nd day of February, 2018.




                                             –2–